Citation Nr: 9902013	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-51 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to Section 306 Pension following election of 
Improved Pension under Public Law 95-588.

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $8867.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had active service from September 1950 to 
December 1953.

This appeal comes to the Board of Veterans Appeals (Board) 
on appeal from a April 1996 decision by the Committee on 
Waivers and Compromises (Committee) located in the Department 
of Veterans Affairs (VA), Regional Office (RO), Cleveland, 
Ohio.  This decision denied waiver of recovery of an 
overpayment in the calculated amount of $8667 on the basis of 
bad faith.  There is no dispute over the amount of the 
overpayment.  This appeal also comes to the Board from an 
October 1996 decision of the RO denying reelection of Section 
306 Pension.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran submitted a letter to the RO in June 1987 
requesting that he be switched from the Section 306 pension 
to the improved disability pension.  

3.  The veteran signed improved pension Eligibility 
Verification Reports (EVRs) in December 1991, November 1992, 
April 1993, and October 1993, in which he stated that his 
spouse had no income from employment or from any other 
source.

4.  The veterans spouse had income from part-time employment 
beginning in 1992.

5.  The overpayment was created by intentional failure to 
report countable income on the part of the veteran for the 
purpose of retaining VA benefits.





CONCLUSIONS OF LAW

1.  The reinstatement of Section 306 pension benefits, which 
were terminated at the veterans request, is not warranted. 
38 C.F.R. § 3.711 (1998).

2.  Since there was bad faith on the part of the veteran in 
creation of the overpayment of improved pension benefits, 
waiver of recovery of the overpayment is barred.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Section 306 Pension Benefits

The veteran requests that he be granted Section 306 pension 
benefits.  A review of the record reveals that the RO awarded 
the veteran Section 306 pension benefits in 1972.  In June 
1987 the veteran wrote to the RO stating that he was electing 
to receive benefits under the Improved Pension Program, 
Public Law 95-588.  He further wrote that he understood that 
once the election was made, the election could not be 
changed.

The RO sent a letter to the veteran in June 1987.  The letter 
stated that after the veteran received and cashed his first 
check under the improved pension program, his election to 
receive improved pension was final and the veteran could not 
re-elect any other pension benefit.  The letter further 
stated that if the veteran did not wish to receive improved 
pension benefits he should return the first check with a 
signed statement that he did not elect improved pension.  The 
record does not indicate that the veteran returned the first 
improved pension check.  The veterans improved pension 
benefits continued until they were terminated, effective July 
1992, due to excess family income.

A person entitled to receive Section 306 pension may elect to 
receive improved pension.  Except as provided by § 3.714, an 
election of improved pension is final when the payee 
negotiates one check for this benefit and there is no right 
to reelection.  38 C.F.R. § 3.711.

38 C.F.R. § 3.714(e) provides the opportunity for a 
disaffirmation of a previously made election for improved 
pension benefits if the award of improved pension benefits 
effected the veterans eligibility for Medicaid.  The record 
does not show that § 3.714 applies to the veteran.

The law clearly states that a veteran who has elected to 
discontinue receipt of Section 306 benefits in order to 
receive improved pension benefits is not entitled to receive 
Section 306 pension benefits again.  Furthermore, the June 
1987 letter from the veteran clearly shows that the veteran 
understood the finality of his decision to switch from 
Section 306 pension benefits to improved pension benefits at 
the time he made that decision.

Under the circumstances of this case, where the law is 
dispositive, the Board has no alternative but to deny the 
veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the restoration of Section 306 pension 
benefits is not warranted.

II.  Waiver of Overpayment

The Board finds that the appellant's claim for a waiver of 
repayment of an overpayment of improved pension benefits is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).
 
The veteran seeks a waiver of recovery of an overpayment of 
improved pension benefits.  Following the award of improved 
pension benefits in July 1987, the veteran was sent periodic 
statements explaining the amount of benefits he was 
receiving.  These statements also noted that the veterans 
improved pension was dependent on his income from all sources 
and that he must inform the RO of any income changes 
immediately.  A December 1991 letter from the RO specifically 
informed the veteran that his VA pension was directly related 
to his familys income and that he must notify the RO 
immediately if his family received any income other than 
shown on that statement.  In June 1992 the RO sent the 
veteran a letter reminding him that he must inform the RO of 
any changes in his spouses income.  

The veteran submitted EVRs in December 1991, November 1992, 
April 1993, and October 1993.  On each of these forms the 
veteran placed $0 for the amount of his spouses income.

The record reveals that the veterans spouse had employment 
income beginning in 1992.  The RO wrote to the veteran in 
January 1995 requesting confirmation of his wifes employment 
income.  The veteran confirmed that his spouse had earned 
employment income in 1992 and stated that it was unfair that 
VA was terminating his improved pension benefits.  He noted 
that his Social Security and his wifes part-time employment 
did not provide medical or insurance benefits and their 
income still left them under the poverty level.

The record reflects that previous overpayments of improved 
pension benefits had been created due to the veterans 
failure to report his own employment income in 1989 and his 
failure to report his receipt of Social Security income, 
effective from June 1992.

The veteran submitted a financial status report (FSR) in May 
1995.  On this form he noted that his total family income 
consisted of his daughters Social Security benefits and his 
own Social Security benefits.  He also indicated that his 
total monthly family expenses were greater than his total 
monthly family net income.

In April 1996, the Committee determined that there was bad 
faith on the part of the veteran in failing to properly 
report his spouses employment income.  Thus his request for 
waiver of recovery of the indebtedness of $8,867 was denied.  

When there has been fraud, misrepresentation, or bad faith in 
the creation of an overpayment, waiver of the indebtedness is 
precluded.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

In this case the veteran was informed on several occasions 
that he must report his entire familys income, including 
income from his spouse.  The veteran signed at least two EVR 
forms showing no income from any source while his spouse was 
in receipt of employment income.  He signed the forms in 
spite of the clear language on those forms requesting that 
data.  

In reaching its decision, the Board has taken into account 
the statement of the veterans representative that the 
veteran was unaware that his wifes income from her part-time 
employment had to be reported on his EVR.  In the opinion of 
the Board, however, the EVRs signed by the veteran are more 
probative of his intent to maintain eligibility for VA 
pension benefits.  The EVR forms clearly indicated that his 
spouses employment income must be reported.  The veteran put 
zeros in each of the income blocks on the forms and signed 
each of the forms.  The Board finds that the veterans 
actions were intentional acts to continue to obtain VA 
benefits to which he was not entitled, and constituted bad 
faith on his part.  Accordingly, waiver of recovery of the 
overpayment is precluded.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.965.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

The reinstatement of Section 306 pension benefits is denied.







Entitlement to waiver of recovery of an overpayment of 
improved pension benefits is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
